Title: To Thomas Jefferson from J. P. G. Muhlenberg, 11 February 1803
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


          
            Philadelphia Febry. 11th. 1803
          
          Last Evening I was honor’d with The Presidents favor of the 6th. inst— The business therein alluded to has this morning been transacted, agreeably to direction, & perfectly consonant with former usage—In this stage of business, after the Entries have been made, the insertion of names is unnecessary—It was only requisite to Credit the U.S with $22.50—for Duties received, & to endorse the Rect. on the Original Entry. 
          I have the Honor to be with Perfect Respect Sir your most Obedt
          
            P Muhlenberg
          
        